Citation Nr: 0112128	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim of entitlement 
to service connection for hearing loss.


REMAND

Service connection will be granted if it is shown that a 
particular disease or injury was incurred or aggravated 
during active duty or active duty for training.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

The veteran and his representative contend that service 
connection is warranted for hearing loss.  Specifically, the 
veteran contends that he was exposed to artillery fire while 
on duty, without the benefit of any form of hearing 
protection, which caused acoustic trauma resulting in his 
hearing loss.  In denying the claim as not well grounded, the 
RO noted that the report of the veteran's October 1946 
separation examination demonstrates that the veteran's 
hearing was then found to be 15/15 in both ears for whispered 
voice.  The veteran's separation qualification record 
indicates that, at least prior to service, the veteran was 
employed as a miner, and one of his responsibilities involved 
setting off explosives to break up rock mass.

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, the Board notes that there has recently been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
above, the Board finds that further development of this case 
is warranted.

Initially, the Board notes that, while the veteran's 
separation documents are of record, there are no other 
service medical records in the veteran's claims file.  While 
it is possible that no other records of the veteran's service 
are available, an attempt should be made to contact the 
National Personnel Records Center (NPRC), to obtain any 
further available service medical records of the veteran.  

Also, as the veteran did have service in the artillery, and 
now has a level of hearing loss sufficient to constitute a 
disability for VA purposes (see 38 C.F.R. § 3.385 (2000)), 
the Board finds that the veteran should undergo a VA 
examination to obtain an opinion as to the etiology of the 
veteran's hearing loss.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report to the scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
sent to him concerning such examination.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding pertinent medical records from any other 
source(s) or facilities identified by the veteran.

In addition to the requested development, the RO should also 
determine whether any other development and/or notification 
action is warranted under the Act while the matter is in 
remand status.

Accordingly, this matter is hereby REMANDED to the RO for the 
following development:

1. The RO should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from any VA 
medical facilities, as well as from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, 
or the search for such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and he so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to 
do so before arranging for him to 
undergo medical examination.  The RO 
should also attempt to obtain an 
employment history of the veteran.

2. Following the receipt of all evidence 
received pursuant to the above-
requested development, the RO should 
arrange for the veteran to undergo a 
comprehensive VA examination by an 
otolaryngologist to determine the 
current severity and etiology of his 
hearing loss.  All indicated testing 
in this regard (to include an 
audiological evaluation) should be 
accomplished, and all clinical 
findings should be reported in detail.  
The complete claims folder, including 
a copy of this REMAND, must be 
furnished to, and be reviewed by, the 
examiner.  Following examination of 
the veteran, review of his pertinent 
medical history (to include that noted 
herein), and consideration of sound 
medical principles, the physician 
should offer an opinion as to the 
likely etiology of his hearing loss.  
Specifically, the examiner should 
address whether it is as least as 
likely as not that the veteran's 
hearing loss was incurred in or 
aggravated during the veteran's active 
duty service, to include as a result 
of any acoustic trauma or significant 
noise exposure experienced therein.  
All examination findings, along with 
the complete rationale for each 
opinion expressed and conclusion 
reached (to include, as appropriate, 
citation to specific evidence of 
record), should be set forth in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all 
pertinent evidence and legal 
authority, to include the provisions 
of 38 C.F.R. § 3.655, as appropriate.  
The RO must provide adequate reasons 
and bases for its determinations.

7. Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of 
the case, and afford him the 
opportunity to provide written or 
other argument in response thereto 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




